DETAILED ACTION
This Non-final action is responsive to the following communications: application filed on 04/19/2021.
Claims 1-20 are pending. Claims 1, 10, and 19 are independent.

Examiner Notes
A) Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. B) Per MPEP 2173.04 “If the claim is too broad because it reads on the prior art, a rejection under either 35 U.S.C. 102 or 103 would be appropriate”. C) Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant's claims for the convenience of the Applicant. Other passages and figures may apply as well. Per MPEP 2141.02 VI prior art must be considered in its entirety. D) Per MPEP 2112 and 2112 V, express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
4.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
5.	Acknowledgment is made of applicant's Information Disclosure Statement (IDS) filed on 12/20/2021 and 04/19/2021.  This IDS has been considered.

Specification Objections
6a.	The Title is objected to because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Following Title is suggested:
“Non-volatile memory device which utilizes pulse applied to a bit line and/or a common
source line between read operation to reduce noise”.
6b. 	The disclosure “Background” section does not discuss any meaningful problem to be solved or background information and is objected to. 37 C.F.R. 1.71(b) requires, “The specification must set forth the precise invention for which a patent is solicited, in such manner as to distinguish it from other inventions and from what is old.” Applicant is reminded that helpful guidance, as to preparing an application disclosure, is provided in the MPEP under section 608. Notably, MPEP 608.01(c) provides exemplary use of the heading “Background of the Invention”.




Applicant is requested to check other claim informality, language issues (e.g. antecedent issues, redundant limitation issues, grammar issues) for all claims to expedite prosecution since informality scrutiny in this office action is not exhaustive and applicant’s co-operation is sought in this regard.


Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
10.	Claims 1 and 7-9  is/are rejected under 35 U.S.C. 103 as being obvious over KIM (US 2018/0211709 A1), in view of Lee et al (US 2019/0318784 A1).
Regarding independent claim 1, KIM teaches a non-volatile memory device (Fig. 1: 100 memory device. See Fig. 1-Fig. 13 for illustrated components and functionality), comprising: 
a memory cell array (Fig. 1: 110 “memory cell array”) including non-volatile memory blocks (“BLK1-BLKn”) connected to a plurality of word lines, a plurality of bit lines and a common source line (see Fig. 3 and e.g. para [0027]); 
a common source line driver (Fig. 1: 150 “csl driver”) configured to supply a common source line voltage to the common source line (para [0027], para [0032]); 
a page buffer unit (Fig. 1: 140 “page buffer”) configured to supply a bit line voltage to at least one of the plurality of bit lines (para [0039]); 
a control logic circuit (Fig. 1: 120 “control logic unit”) configured to adjust the common source line voltage and the bit line voltage (Fig. 1: BL, CSL connected to 120. See in context of para [0030]-para [0032]); and 
a channel initialization circuit (para [0032], Fig. 1: 122 “recovery controller”), wherein the channel initialization circuit sets the common source line voltage and the bit line voltage to an initialization pulse (para [0032]: voltage applied to BL, CSL; “…recovery operation may include… initializing a bias voltage applied to each line…”), and 

KIM is silent with respect to channel initialization circuit applying initialization pulse between a plurality of read sections in which a read voltage is applied to at least two of the plurality of word lines
Lee teaches - 
channel initialization circuit (see Fig. 4: 450 control circuit and Fig. 18: RD, RRCV, PBLS operation in verify portion) applies the initialization pulse (Fig. 18: CSL and BL pulse applied at T3  after the RD operation) between a plurality of read sections (verify read [Wingdings font/0xE0] program [Wingdings font/0xE0] verify read in loops shown in Fig, 9, Fig. 10, Fig. 18)  in which a read voltage is applied to at least two of the plurality of word lines (Fig. 18: read pass voltage is applied to unselected word lines during read process).
KIM and Lee are in analogous field of art of 3D Nand flash memory with compatible bit line, word line, GSL, CSL structure.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Lee into the teachings of KIM such that channel initialization circuit with enhanced functionality/ voltage controllability can be employed in the apparatus in order to increase operation speed (Lee Background and para [0009]).
Regarding claim 7, KIM and Lee teach the non-volatile memory device of claim 1. Lee teaches wherein the channel initialization circuit is disposed inside or outside the control logic circuit (para [0032], see Fig. 1: 120, 122).
Regarding claim 8, KIM and Lee teach the non-volatile memory device of claim 1. Lee teaches wherein the channel initialization circuit applies the initialization pulse to the common source line and the at least one bit line during a section between the plurality of read sections (verify read [Wingdings font/0xE0] program [Wingdings font/0xE0] verify read in loops shown in Fig, 9, Fig. 10, Fig. 18), and 
increases a potential of a channel connected between the common source line and the at least one bit line to an initialization voltage (para [0133]).
Regarding claim 9, KIM and Lee teach the non-volatile memory device of claim 8. Lee teaches wherein the initialization voltage is 0 V (para [0032]).

11.	Claim 19 is/are rejected under 35 U.S.C. 103 as being obvious over Lee et al (US 2019/0318784 A1), in view of  KIM (US 2018/0211709 A1).
Regarding independent claim 19, Lee teaches a non-volatile memory device (Fig. 4: 30 “nonvolatile memory device”), comprising: 
a memory cell array (Fig. 4: 100 “memory cell array”) including non-volatile memory blocks (“BLK1-BLKn”) connected to a plurality of word lines (Fig. 7: WL’s), a plurality of string selection lines (Fig. 7: SSL), a plurality of ground selection lines (Fig. 7: GSL), a plurality of bit lines (Fig. 7: BL’s) and a common source line (Fig. 7: CSL. See also e.g. para [0027]); 
a row decoder (Fig. 4: 430) connected to the plurality of word lines, the plurality of string selection lines and the plurality of ground selection lines (para [0057], para [0062]-para [0063]); 

a voltage generator (Fig. 4: 460 voltage generator) configured to apply a word line voltage to the row decoder (Fig. 4: signal associated with VWLs); 
a page buffer unit (Fig. 1: 140) connected to the plurality of bit lines (para [0027]); and 
a control logic circuit (see Fig. 4: 450 control circuit)  configured to transfer a voltage control signal (Fig. 4: CTL) for adjusting the word line voltage to the voltage generator (para [0061], Fig. 4), 
transfer a row address signal (Fig. 4: R_ADDR) including word line information, which identifies the word line to which the word line voltage is applied, to the row decoder (para [0061]), 

transfer a read voltage to be applied to at least two of the plurality of word lines (see Fig. 18: VPASS1 applied to WLu upper, lower), and 
transfer a column address signal including bit line information (Fig. 4: PBC, C_ADDR), which identifies the bit line to which a bit line voltage is to be applied, to the page buffer unit (para [0061]), 
wherein the control logic circuit (see Fig. 4: 450 control circuit) includes a channel initialization circuit (see Fig. 4: 452), the channel initialization circuit sets the common source line voltage and the bit line voltage to an initialization pulse (Fig. 18: CSL and BL pulse applied at T3  after the RD operation), and 
the channel initialization circuit (see Fig. 4: 452 and Fig. 18: RD, RRCV, PBLS operation in verify portion) applies the initialization pulse (Fig. 18: CSL and BL pulse applied at T3  after the RD operation)  between a plurality of read sections (verify read-program-verify read in loops shown in Fig, 9, Fig. 10, Fig. 18) at which the read voltage is applied to the at least two word lines (Fig. 18: read pass voltage is applied to unselected word lines during read process).
Lee is silent with respect to common source line driver and functionality details.
KIM teaches - 
a common source line driver (Fig. 1: 150 “csl driver”) connected to the common source line (para [0040]); 
control logic (Fig. 1: 120 control logic unit) configured to transfer a common source line voltage control signal, which is used to control a common source line voltage applied to the common source line, to the common source line driver (Fig. 1: BL, CSL connected to 120. See in context of para [0030]-para [0032]).
Lee and KIM are in analogous field of art of 3D Nand flash memory with compatible bit line, word line, GSL, CSL structure.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of KIM into the teachings of Lee such that common source line driver with enhanced functionality/ voltage controllability can be employed in the apparatus in order to facilitated recovery operation (KIM para [0040]).

Allowable Subject Matter
Claims 10-18 are indicated as allowable.
Claims 2-9, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding independent claim 10, the prior art of record teach the limitations of the claims except they does not appear to teach, suggest, or provide motivation for combination for the following crossed out limitations details in the following:
Claim 10: 
Kim teaches - 
A non-volatile memory device (Fig. 1: 100 memory device. See Fig. 1-Fig. 13 for illustrated components and functionality), comprising: 
a memory cell array (Fig. 1: 110 “memory cell array”) including non-volatile memory blocks (“BLK1-BLKn”) connected to a plurality of word lines, a plurality of bit lines and a common source line (see Fig. 3 and e.g. para [0027]); 
a control logic circuit (Fig. 1: 120 “control logic unit”) configured to adjust a voltage applied to the plurality of word lines (para [0032]); and 
a channel initialization circuit (para [0032], Fig. 1: 122 “recovery controller”) configured to adjust a voltage applied to the plurality of bit lines and the common source line (para [0032]: voltage applied to BL, CSL; “…recovery operation may include… initializing a bias voltage applied to each line…”), 

(KIM and Lee do not teach crossed-out limitations)
Lee teaches - 
executes a recovery operation on the plurality of word lines from the third time to a fourth time  (Fig. 18: setup operation done T3-T4), and 
the channel initialization circuit (Lee Fig. 4: 450) applies an initialization pulse (Fig. 18: VPC2, VINH) to at least one of the plurality of bit lines (Fig. 18: BL) and the common source line (Fig. 18: CSL) during at least a period of time between the third time and the fourth time (Fig. 18: T3-T4).
Regarding claims 2-9, and 19, the prior art of record teach the limitations of the claims except they does not appear to teach, suggest, or provide motivation for the limitations of the claims.
Regarding claims 10-18, the prior art of record teach the limitations of the claims except they does not appear to teach, suggest, or provide motivation for the limitations of the claims.


Prior Art Not Relied Upon
The prior art made of record and not relied upon (MPEP § 707.05) is considered pertinent to applicant's disclosure : 
KIM (US 2020/0020406 A1): Fig. 1-Fig. 8 disclosure applicable for all claims.
It is suggested that applicant consider all prior arts made of record for any future amendments or abandonment to expedite prosecution.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424. The examiner can normally be reached 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825